DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 isrejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because broadest reasonable interpretation of a claim covers both transitory and non-transitory subject matter.  The USPTO recognizes that claims directed to computer readable media covers signals per se as covering both transitory and non-transitory embodiments.  Claims may be amended to narrow the claim to cover only statutory embodiments by adding the limitation “non-transitory” to the claim to avoid a rejection under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Del Regno et al. (2018/0192233).
	Regarding applicant claim 1, 10-11, Del Regno et al. discloses a positioning method based on 5G, the method being implemented by a 5G base station, a satellite and a user terminal, ([0061] “user device, located at an observed location, connects to a particular base station”)and comprising: 
a broadcasting step of acquiring positioning information of the 5G base station from the satellite by the 5G base station, obtaining calibration information based on the positioning information, and broadcasting outwards the calibration information by the 5G base station ([0033] “receiving position information… can receive information from and/or transmit information to user devices, base stations, and/or aggregation devices”); 
an initial positioning step of acquiring initial positioning information of the user terminal from the satellite by the user terminal ([0084]); 
a monitoring step of accessing a nearest 5G base station in real time, monitoring and acquiring calibration information broadcasted by the nearest 5G base station by the user terminal ([0050] “monitoring”; [0118] “Similar to GPS carrier modulation, LTE and 5G can send data over a collection of subcarriers”; [0119] “base station and reference receiver”); and 
a calibration step of calibrating the initial positioning information acquired in the initial positioning step according to the calibration information acquired in the monitoring step by the user terminal to obtain positioning result information ([0080] “can adjust actions of the machine learning algorithm based on the detected patterns”).
Regarding applicant claim 2, Del Regno discloses the method wherein, the calibration information includes pseudo-range and phase information, station coordinates, station movement rate vectors, GPS ephemeris, and weather data around the station ([0056] “weather conditions and the like”; [0063]; [0087]; [0118]-[0119]).
Regarding applicant claim 3, Del Regno discloses wherein, in the broadcasting step, the 5G base station uses the difference of the positioning information acquired from the satellite and the positioning information of the 5G base station itself as the calibration information ([0038] “different devices and/or networks, or differently arranged devices”).

	Regarding applicant claim 4, Del Regno et al. discloses a positioning system based on 5G, the method being implemented by a 5G base station, a satellite and a user terminal, ([0061] “user device, located at an observed location, connects to a particular base station”)and comprising: 
a broadcasting step of acquiring positioning information of the 5G base station from the satellite by the 5G base station, obtaining calibration information based on the positioning information, and broadcasting outwards the calibration information by the 5G base station ([0033] “receiving position information… can receive information from and/or transmit information to user devices, base stations, and/or aggregation devices”); 
an initial positioning step of acquiring initial positioning information of the user terminal from the satellite by the user terminal ([0084]); 
a monitoring step of accessing a nearest 5G base station in real time, monitoring and acquiring calibration information broadcasted by the nearest 5G base 
a calibration step of calibrating the initial positioning information acquired in the initial positioning step according to the calibration information acquired in the monitoring step by the user terminal to obtain positioning result information ([0080] “can adjust actions of the machine learning algorithm based on the detected patterns”).
Regarding applicant claim 5, Del Regno discloses the method wherein, the calibration information includes pseudo-range and phase information, station coordinates, station movement rate vectors, GPS ephemeris, and weather data around the station ([0056] “weather conditions and the like”; [0063]; [0087]; [0118]-[0119]).
Regarding applicant claim 6, Del Regno discloses wherein, in the broadcasting step, the 5G base station uses the difference of the positioning information acquired from the satellite and the positioning information of the 5G base station itself as the calibration information ([0038] “different devices and/or networks, or differently arranged devices”).

	Regarding applicant claim 7, Del Regno et al. discloses a positioning method based on 5G, the method being implemented by a 5G base station, a satellite and a user terminal, ([0061] “user device, located at an observed location, connects to a particular base station”)and comprising: 
a broadcasting step of acquiring positioning information of the 5G base station from the satellite by the 5G base station, obtaining calibration information based on the 
an initial positioning step of acquiring initial positioning information of the user terminal from the satellite by the user terminal ([0084]); 
a monitoring step of accessing a nearest 5G base station in real time, monitoring and acquiring calibration information broadcasted by the nearest 5G base station by the user terminal ([0050] “monitoring”; [0118] “Similar to GPS carrier modulation, LTE and 5G can send data over a collection of subcarriers”; [0119] “base station and reference receiver”); and 
a calibration step of calibrating the initial positioning information acquired in the initial positioning step according to the calibration information acquired in the monitoring step by the user terminal to obtain positioning result information ([0080] “can adjust actions of the machine learning algorithm based on the detected patterns”).
Regarding applicant claim 8, Del Regno discloses the method wherein, the calibration information includes pseudo-range and phase information, station coordinates, station movement rate vectors, GPS ephemeris, and weather data around the station ([0056] “weather conditions and the like”; [0063]; [0087]; [0118]-[0119]).
Regarding applicant claim 9, Del Regno discloses wherein, in the broadcasting step, the 5G base station uses the difference of the positioning information acquired from the satellite and the positioning information of the 5G base station itself as the calibration information ([0038] “different devices and/or networks, or differently arranged devices”).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661